                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


RAYSEAN BARBER,                                              8:20CV282

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

SCOTT FRAKES, DR. BRANDON
HOLLISTER, DR. JEFFREY
KASSELMAN, DR. NATALIE BAKER,
DR. MEREDITH GRIFFIN, DR. SEAN
SEARS, and DR. JASON OURADA,

                    Defendants.



      This matter is before the court on Plaintiff’s motions for clerk’s entry of
default (Filings 32, 38) and Plaintiff’s motions for default judgment (Filings 26, 37).
      In Filing 32, which was received and docketed by the Clerk of Court on June
10, 2021, Plaintiff requests that a default be entered against Defendants Dr. Natalie
Baker and Dr. Meredith Griffin. The record shows Dr. Baker was served with
summons on May 4, 2021 (Filing 17), and Dr. Griffin was served with summons on
May 5, 2021 (Filing 21), but neither Defendant has entered an appearance. The
Federal Rules of Civil Procedure require a defendant to answer a complaint, or to
otherwise defend against a complaint, “within 21 days after being served with the
summons and complaint.” Fed. R. Civ. P. 12(a).
       Federal Rule of Civil Procedure 55(a) provides that “[w]hen a party against
whom a judgment for affirmative relief is sought has failed to plead or otherwise
defend, and that failure is shown by affidavit or otherwise, the clerk must enter the
party’s default.” Accordingly, I shall order the Clerk of Court to enter a default
against Defendants Baker and Griffin.


                                          1
       In Filing 38, which was received and docketed by the Clerk of Court on June
30, 2021, Plaintiff requests that a default be entered against Defendants Scott Frakes,
Dr. Jeffrey Kasselman, and Dr. Brandon Hollister. Each of these Defendants timely
filed an Answer on June 25, 2021 (Filings 34, 35, 36.) Plaintiff’s request for entry
of a default against these three Defendants therefore will be denied.
      In Filing 26, which was received and docketed by the Clerk of Court on June
1, 2021, Plaintiff requests that a default judgment be entered against Defendants Dr.
Sean Sears, Dr. Natalie Baker, and Dr. Meredith Griffin. The court finds Plaintiff
has withdrawn this motion for default judgment with the filing of an amended
motion, Filing 37, which was received and docketed by the Clerk of Court on June
30, 2021. It was determined that Dr. Sears had not been properly served, so a new
summons was issued on June 7, 2021. (See Filings 19, 28, 29.)
      In Filing 37, Plaintiff renews his request that a default judgment be entered
against Defendants Baker and Griffin, and also requests that a default judgment be
entered against Defendants Frakes, Kasselman, and Hollister. The request will be
denied with respect to Defendants Frakes, Kasselman, and Hollister because they
are not in default. Defendants Baker and Griffin are in default, but the court finds no
default judgment should be entered at this time.
       This case involves Plaintiff’s 42 U.S.C. § 1983 Fourteenth Amendment
substantive due process claims. In Frow v. De La Vega, 82 U.S. (15 Wall.) 552, 21
L. Ed. 60 (1872), “the Supreme Court held that when defendants are sued as jointly
liable, and less than all default, the court may not enter default judgment against the
defaulted defendants until the liability of the nondefaulted defendants has been
decided.” McMillian/McMillian, Inc. v. Monticello Ins. Co., 116 F.3d 319, 321 (8th
Cir. 1997). “When co-defendants are similarly situated, inconsistent judgments will
result if one defendant defends and prevails on the merits and the other suffers a
default judgment.” Angelo Iafrate Const., LLC v. Potashnick Const., Inc., 370 F.3d
715, 722 (8th Cir. 2004) (citing Frow, 82 U.S. at 554). “To avoid such inconsistent
results, a judgment on the merits for the answering party should accrue to the benefit
of the defaulting party.” Id.
      When there are multiple defendants who may be jointly and severally
      liable for damages alleged by plaintiff, and some but less than all of
      those defendants default, the better practice is for the district court to

                                          2
      stay its determination of damages against the defaulters until plaintiff's
      claim against the nondefaulters is resolved. This is not because the
      nondefaulters would be bound by the damage determination against the
      defaulters, but to avoid the problems of dealing with inconsistent
      damage determinations against jointly and severally liable defendants.
Pfanenstiel Architects, Inc. v. Chouteau Petroleum Co., 978 F.2d 430, 433 (8th Cir.
1992) (citing In re Uranium Antitrust Litigation, 617 F.2d 1248, 1261-62 (7th Cir.
1980)).
       Here, we have multiple defendants who may be jointly liable for damages
arising out of their cooperative actions regarding the involuntary administration of
psychotropic medication,1 but only two of those defendants have defaulted. Under
such circumstances, this court should “stay its determination of damages against the
defaulters until plaintiff’s claim against the nondefaulters is resolved” in order “to
avoid the problems of dealing with inconsistent damage determinations against
jointly and severally liable defendants.” Pfanenstiel, 978 F.2d at 433; Creative Retail
Packaging, Inc. v. Freedom Foods, No. 8:16-CV-411, 2017 WL 7411003, at *1 (D.
Neb. May 9, 2017) (granting default judgment as to liability only as to one defendant,
but delaying determination of damages pending disposition of plaintiff’s claims
against other defendant because claims as to latter defendant were “substantially
derived from its claims against” the defaulted defendant and the damages sought
against both defendants were the same); 10A Fed. Prac. & Proc. Civ. § 2690 (4th ed.
Westlaw 2020) (“As a general rule then, when one of several defendants who is
alleged to be jointly liable defaults, judgment should not be entered against that
defendant until the matter has been adjudicated with regard to all defendants, or all
defendants have defaulted.”); see also 10A Fed. Prac. & Proc. Civ. § 2685 (4th ed.
Westlaw 2020) (“the party making the request is not entitled to a default judgment
as of right, even when defendant is technically in default”).




      1
         Defendant Frakes has been sued only in his official capacity as Director of
the Nebraska Department of Correctional Services, and then only with respect to
Plaintiff’s requests for declaratory and injunctive relief.

                                          3
IT IS THEREFORE ORDERED:
1. Filing 32, Plaintiff’s “Request for Default,” construed as a motion for
   clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a), is granted, as
   follows:
   a. The Clerk of Court shall enter a default against Defendant Dr. Natalie
       Baker for failure to plead or otherwise defend within 21 days after being
       served with the summons and complaint, as required by Fed. R. Civ. P.
       12(a).
   b. The Clerk of Court shall send a copy of this Memorandum and Order
       to Defendant Dr. Natalie Baker at the address where she was served
       with process. (See Filing 17.) Defendant Baker should note that should
       she desire to file a Motion to Set Aside a Default under Fed. R. Civ. P.
       55(c) after the Clerk of Court enters a default against her, she must
       show good cause for her failure to answer Plaintiff’s Second Amended
       Complaint. If Defendant Baker fails to do so, she is subject to a default
       judgment against her for damages.
   c. The Clerk of Court shall enter a default against Defendant Dr. Meredith
       Griffin for failure to plead or otherwise defend within 21 days after
       being served with the summons and complaint, as required by Fed. R.
       Civ. P. 12(a).
   d. The Clerk of Court shall send a copy of this Memorandum and Order
       to Defendant Dr. Meredith Griffin at the address where she was served
       with process. (See Filing 21.) Defendant Griffin should note that should
       she desire to file a Motion to Set Aside a Default under Fed. R. Civ. P.
       55(c) after the Clerk of Court enters a default against her, she must
       show good cause for her failure to answer Plaintiff’s Second Amended
       Complaint. If Defendant Griffin fails to do so, she is subject to a default
       judgment against her for damages.

2. Filing 38, Plaintiff’s “Praecipe for Entrance of Default,” construed as a
   motion for clerk’s entry of default pursuant to Fed. R. Civ. P. 55(a), is
   denied.



                                    4
3. Filing 26, Plaintiff’s “Motion for Default Judgment,” construed as a
   motion for default judgment pursuant to Fed. R. Civ. P. 55(b), is deemed
   withdrawn and is denied without prejudice.

4. Filing 37, Plaintiff’s “Amended Motion for Default Judgment,” construed
   as a motion for default judgment pursuant to Fed. R. Civ. P. 55(b), is
   denied in part, and is otherwise held in abeyance, as follows:
   a. The motion for default judgment as against Defendants Scott Frakes,
       Dr. Jeffrey Kasselman, and Dr. Brandon Hollister is denied.
   b. The motion for default judgment as against Defendants Dr. Natalie
       Baker and Dr. Meredith Griffin is held in abeyance until this matter
       has been adjudicated as to all Defendants.
   c. The Clerk of the Court is instructed not to “term” Filing 37.

5. The court will not enter a progression order until all Defendants have
   answered or have defaulted. See paragraph 18 of General Order No. 2020-
   1 (Filing 5).

Dated this 2nd day of July 2021.

                                       BY THE COURT:


                                       Richard G. Kopf
                                       Senior United States District Judge




                                   5
